Name: Council Regulation ( EEC ) No 3904/91 of 19 December 1991 opening and providing for the administration of Community tariff quotas bound in GATT for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 370 / 6 Official Journal of the European Communities 31 . 12 . 91 COUNCIL REGULATION (EEC) No 3904 /91 of 19 December 1991 opening and providing for the administration of Community tariff quotas bound in GATT for certain agricultural and industrial products Member States to draw against the quota volumes such quantities as they may need to cover actual imports as recorded ; whereas this method of administration requires close cooperation between the Member States and the Commission; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of quantities drawn by that economic union may be carried out by any one of its members , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has undertaken, within the framework of the General Agreement on Tariffs and Trade (GATT), to open yearly reduced or zero-duty Community tariff quotas on certain conditions for certain agricultural and industrial products ; whereas the tariff quotas in question should accordingly be opened for 1992, specifying, where appropriate , the agreed entry conditions; Whereas all Community importers should be ensured equal and continuous access to the said quotas and the duty rates laid down for the quotas should be applied consistently to all imports of the products in question into all Member States until the quotas are exhausted; whereas the necessary measures should be taken to ensure efficient administration of the tariff quotas at Community level by providing for HAS ADOPTED THIS REGULATION: Article 1 1 . The customs duties applicable to imports of the following products shall be suspended during the periods , at the levels ancl within the , limits of the Community tariff quotas shown below: Order No CN code ( a ) Description Quota period Quota volume (tonnes) Rate of duty &lt; % ) 09.0006 09.0007 09.0009 09.0011 0302 40 90 0303 50 90 0304 10 93 ex 0304 10 98 0304 90 25 ex 0305 51 10 ex 0305 51 90 0305 59 11 0305 59 19 ex 0305 62 00 0305 69 10 ex 0302 69 65 ex 0303 78 10 ex 0304 90 47 ex 0304 20 29 Herring, subject to compliance with the reference prices Cod of the species Gadus morhua or Gadus ogac and fish of the species Boreogadus saida , dried, salted or in brine , whole , headless or in pieces Silver hake (Merluccius bilinearis), fresh , chilled or frozen Frozen cod fillets (Gadus morhua) From 16 June 1992 to 14 February 1993 From 1 January to 31 December 1992 From 1 January to 31 December 1992 From 1 January to 31 December 1992 34 000 25 000 2 000 10 000 0 0 8 8 (a) See Taric codes annexed . 31 . 12 . 91 Official Journal of the European Communities No L 370/ 7 Order No CN code ( a ) Description Quota period Quota volume (tonnes) Rate of duty (% ) 09.0013 ex 4412 19 00 ex 4412 99 90 Plywood of coniferous species , without the addition of other substances :  Of a thickness greater than 8,5 mm, the faces of which are not further prepared than the peeling process  Sanded , and of a thickness greater than 18,5 mm From 1 January to 31 December 1992 650 000 m3 0 09.0015 09.0017 4801 0010 Newsprint ^ 1 ):  From Canada  From other third countries From 1 January to 31 December 1992 600 000 50 000 0 0 09.0019 7202 21 10 7202 21 90 7202 29 00 Ferro-silicon From 1 January to 31 December 1992 12 600 0 09.0021 7202 30 00 Ferro-silico-manganese From 1 January to 31 December 1992 18 550 0 09.0023 ex 7202 49 10 ex 7202 49 50 Ferro-chromium containing not more than 0,10% by weight of carbon and more than 30% but not more than 90% of chromium (super-refined ferrochromium) From 1 January to 31 December 1992 2 950 0 09.0035 0712 20 00 Dried onions , whole cut , sliced , broken or in powder, but not further prepared From 1 January to 31 December 1992 12 000 10 09.0039 0805 30 10 Lemons (Citrus limort, Citrus limonum) From 15 January to 14 June 1992 10 000 6 09.0041 0802 11 90 0802 12 90 Almonds , whether or not shelled , other than bitter almonds From 1 January to 31 December 1992 45 000 2 (a) See Taric codes annexed . (') Entry under this subheading is subject to conditions determined by the relevant Community provisions . 2 . Within the limits of these tariff quotas , the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the 1985 Act of Accession . 3 . Imports of products listed in paragraph 1 which are subject to a lower or equal customs duty under other preferential tariff arrangements shall not be charged against the corresponding tariff quota . of newsprint contained in additional note 1 of Chapter 48 of Part Two of the combined nomenclature and falling within CN code 4801 00 90 . 2 . From 30 November 1992 imports of newsprint from Canada or from other third countries may be charged against the remainder of either of the quota volumes for newsprint referred to in Article 1 ( 1 ) not used by 29 November 1992 and not expected to be used by 31 December 1992. Article 2 1 . Without prejudice to the Community's international obligations , Member States may charge against the tariff quotas referred to in Article 1(1 ) under order Nos 09.0015 and 09.0017 other types of paper corresponding, except as regards the criterion relating to watermarks , to the definition Article 3 The tariff quotas referred to in Article 1 shall be managed by the Commission , which may take any appropriate administrative measures to ensure that they are managed efficiently . No L 370 / 8 Official Journal of the European Communities 31 . 12 . 91 Article 5 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits . Article 6 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 4 Where an importer presents a product covered by this Regulation for release for free circulation in a Member State , applying to take advantage of the preferential arrangements , and the entry is accepted by the customs authorities , the Member State concerned shall , by notifying the Commission, draw an amount corresponding to its requiremeiits from the quota volume. Requests for drawings , indicating the date on which the entries were accepted, must be sent to the Commission without delay . , Drawings shall be granted by the Commission in chronological order of the dates on which the customs authorities of the Member States concerned accepted the entries for release for free circulation , to the extent that the available balance so permits . If a Member State does not use a drawing in full , it shall return any unused portion to the corresponding quota volume as soon as possible . If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated among applicants pro rata . The Commission shall inform the Member States accordingly. Article 7 The Commission may , by means of a Regulation , suspend the application of the tariff quotas opended for onions , lemons and almonds under order Nos 09.0035 , 09.0039 and 09.0041 if the reciprocity provided for is no longer ensured . Article 8 This Regulation shall enter into force on 1 January 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1991 . For the Council The President P. DANKERT 31 . 12 . 91 Official Journal of the European Communities No L 370/ 9 ANNEX Tanc Codes Order No CN code Taric code 09.0006 09.0007 09.0009 09.0011 09.0013 09.0023 ex 0304 10 98 ex 0305 51 10 ex 0305 51 90 ex 0305 62 00 ex 0302 69 65 ex 0303 78 10 ex 0304 90 47 ex 0304 20 29 ex 4412 19 00 ex 4412 99 90 ex 7202 49 10 ex 7202 49 50 » 14 * 16 » 10 * 20 ¦ 10 * 10 * 20 M0 * 30 * 10 * 10 * 20 * 10 * 10 » 10 * 10 * 10